DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 2/28/2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 12/5/2019 and 4/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…the second write location of the first storage device…" (independent claim 1, line 11).  The Examiner is uncertain of the intended meaning of this apparently incomplete phrase and is thus unable to determine the metes and bounds of intellectual property protection sought.  For the sake of examination, the Examiner has interpreted "…the second write location of the first storage device…" to read "…the second write location of the first storage device is a logically sequential storage location within the first storage device…"  Dependent claims 2-11, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency.
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 12 recites "…the second write location of the first storage device…" (independent claim 12, lines 9-10).  The Examiner is uncertain of the intended meaning of this apparently incomplete phrase and is thus unable to determine the metes and bounds of intellectual property protection sought.  For the sake of examination, the Examiner has interpreted "…the second write location of the first storage device…" to read "…the second write location of the first storage device is a logically sequential storage location within the first storage device…"  Dependent claims 13-20, which ultimately depend from independent claim 12, are rejected for carrying the same deficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,250,811 ("Patiejunas") in view of USPGPUB 2013/0091237 ("Arulambalam") and further in view of U.S. Patent No. 6,112,277 ("Bui").
As per claim 1, Patiejunas substantially teaches a method to store data sequentially on a media (Patiejunas, Abstract; FIG. 1; FIG. 5; and FIG. 10) comprising:
receiving, by a head server in communication with a plurality of storage devices, a first object: (Patiejunas, Abstract; FIG. 2, reference numerals 206, 208, and 246; column 5, line 50, to column 6, line 47; column 10, lines 23-28; and 
dividing, by the head server, the first object into a first portion having a first length and a second portion having a second length; transmitting, by the head server, the first portion to a first storage device of the plurality of storage devices; writing, by the first storage device, the first portion to a first write location of the first storage device indicated by a write pointer; incrementing, by the head server, the write pointer to a second write location based on the first length; incrementing, by the head server, the write pointer to a third write location of the second storage device, the second write location in a contiguous order indicated by a write pointer, the first portion and the second portion stored in a contiguous order from the first storage device to the second storage device: (Patiejunas, Abstract; FIG. 1; FIG. 2; FIG. 5; column 3, lines 46-67; column 4, line 41, to column 5, line 49; column 15, lines 43-67; and column 20, line 4, to column 24, line 38, where data to be written is divided into shards (i.e., portions) for storage as erasure-encoded data portions of a given size (i.e., length).  Shards are committed from a staging area to persistent storage after being transmitted to one or more of storage nodes 246.  Using a write pointer, shards are sequentially (i.e., contiguously) written from payload data cache 228 sequentially across storage devices of storage nodes 246 of archival data storage system 206; as write operations are committed to persistent storage of storage nodes 246, the write pointer may be updated (i.e., incremented) to point to a next sequential location for writing a next portion of data from payload data cache 228.  When multiple portions of data are stored in payload data cache 228 as a result of receiving multiple write requests, each of the multiple portions of data are written sequentially (i.e., contiguously) across storage nodes 246 by transmitting a portion of the multiple portions of data to a storage location of storage nodes 246 indicated by a write pointer, and the write pointer is updated (i.e., incremented) to point to a next sequential location for storing a next portion of data of the multiple portions of data.  Patiejunas therefore substantially teaches dividing, by the head server, the first object into a first portion having a first length and a second portion having a second length; transmitting, by the head server, the first portion to a first storage device of the plurality of storage devices; writing, by the first storage device, the first portion to a first write location of the first storage device indicated by a write pointer; incrementing, by the head server, the write pointer to a second write location based on the first length; incrementing, by the head server, the write pointer to a third write location of the second storage device, the second write location in a contiguous order indicated by a write pointer, the first portion and the second portion stored in a contiguous order from the first storage device to the second storage device).
Patiejunas does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Arulambalam teaches aligned data storage for network attached media streaming systems.
As per claim 1, Arulambalam particularly teaches: 
transmitting, by the head server, a first subset of the second portion to the first storage device and a second subset of the second portion to a second storage device of the plurality of storage devices; writing, by the first storage device, the first subset of the second portion to the second write location of the first storage device; and writing, by the second storage device, the second subset of the second portion to the third write location of the second storage device: (Arulambalam, Abstract; FIG. 12; and paragraphs 0113-0119, where a Redundant Array of Inexpensive Disks (RAID) array that stripes segments of data across multiple disk drives is described in which data of a write request is received for writing to disks of the RAID array.  The data of the write request is divided into one or more Stripe Sector Units (SSUs) (i.e., one or more portions that each comprise a subset of the data of the write request) that are each written as blocks of data in parallel to the disks of the RAID array.  A first block of the blocks of data is written to a first disk of the RAID array; a second block of the blocks of data is written to a second disk of the RAID array; and so on until all blocks of the blocks of data have been written to the RAID array.  Arulambalam therefore particularly teaches transmitting, by the head server, a first subset of the second portion to the first storage device and a second subset of the second portion to a second storage device of the plurality of storage devices; writing, by the first storage device, the first subset of the second portion to the second write location of the first storage device; and writing, by the second storage device, the second subset of the second portion to the third write location of the second storage device);
the second write location of the first storage device: (Arulambalam, Abstract; FIG. 10, component "STRIPE 0"; and paragraphs 0078-0080, where a full SSU stripe may comprise writing multiple blocks of data to multiple disk drives.  As an example, "STRIPE 0" of (Bui, FIG. 10) comprises a total of 16 blocks of data (blocks 0-15) and four blocks of parity data.  Blocks 0, 4, 8, and 12, which are data blocks that are part of "STRIPE 0," are each written to storage locations on "DISK0."  This clearly illustrates that multiple write locations for writing portions of data may be part of a same storage device.  Arulambalam therefore particularly teaches the second write location of the first storage device).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Arulambalam and Patiejunas before them before the instant application was effectively filed, to modify the system of Patiejunas to include the principles of Arulambalam of writing data in parallel to a RAID array without performing a read-modify-write operation.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by implementing a technique for writing data to a RAID array that stores a full SSU of data beginning at a starting Data Storage Address (DSA) that is aligned with a second SSU boundary, thus eliminating performance of a read-modify-write operation (Arulambalam, paragraphs 0009-0011).
Neither Patiejunas nor Arulambalam appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Bui teaches method and means for reducing device contention by random accessing and partial track staging of records according to a first DASD format but device mapped according to a second DASD format.
As per claim 1, Bui particularly teaches:
the first length different from the second length: (Bui, Abstract; FIG. 3; column 1, line 29, to column 2, line 10; column 5, lines 28-34; column 5, line 59, to column 6, line 3; column 7, line 61, to column 8, line 11, ; and column 9, line 60, to column 10, line 19, where the system of Bui determines whether to convert a Count Key Data (CKD) address, which uses variable-length blocks to store data, into a Fixed Block Architecture (FBA), which stores data to fixed-length blocks that may have a different fixed length than the CKD blocks.  Bui therefore particularly teaches the first length different from the second length).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Bui, Arulambalam, and Patiejunas before them before the instant application was effectively filed, to modify the combination of Arulambalam with Patiejunas to include the principles of Bui of conversion between blocks of storage of different sizes.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and flexibility by implementing a technique for storing information to one or more RAID arrays storing information according to an FBA convention but emulating one or more CKD-formatted disk drives in which the technique is operable even when the RAID array is operating in a fault-degraded mode (Bui, column 5, lines 41-49). 
As per claim 2, the rejection of claim 1 is incorporated, and Patiejunas further substantially teaches further comprising:
determining a first subset length of the first subset of the second portion and a second subset length of the second subset of the second portion; and incrementing, by the head server, the write pointer to the third write location based on the first subset length of the first subset of the second portion: (Patiejunas, Abstract; FIG. 1; FIG. 2; FIG. 5; column 3, lines 46-67; column 4, line 41, to column 5, line 49; column 15, lines 43-67; and column 20, line 4, to column 24, line 38, where data to be written is divided into shards (i.e., portions) for storage as erasure-encoded data portions of a given size (i.e., length).  Shards are committed from a staging area to persistent storage after being transmitted to one or more of storage nodes 246.  Using a write pointer, shards are sequentially (i.e., contiguously) written from payload data cache 228 sequentially across storage devices of storage nodes 246 of archival data storage system 206; as write operations are committed to persistent storage of storage nodes 246, the write pointer may be updated (i.e., incremented) to point to a next sequential location for writing a next portion of data from payload data cache 228.  When multiple portions of data are stored in payload data cache 228 as a result of receiving multiple write requests, each of the multiple portions of data are written sequentially (i.e., contiguously) across storage nodes 246 by transmitting a portion of the multiple portions of data to a storage location of storage nodes 246 indicated by a write pointer, and the write pointer is updated (i.e., incremented) to point to a next sequential location for storing a next portion of data of the multiple portions of data.  Patiejunas therefore substantially teaches determining a first subset length of the first subset of the second portion and a second subset length of the second subset of the second portion; and incrementing, by the head server, the write pointer to the third write location based on the first subset length of the first subset of the second portion).
As per claim 3, the rejection of claim 1 is incorporated, and Patiejunas further substantially teaches further comprising:
assigning write locations to each of the storage devices of the plurality of storage devices in a contiguous order: (Patiejunas, column2, lines 40-65, where data is written to storage in a sequential (i.e., contiguous) fashion across what may be a plurality of storage devices.  Patiejunas therefore substantially teaches assigning write locations to each of the storage devices of the plurality of storage devices in a contiguous order).
As per claim 4,
organizing the first storage device and the second storage device in a contiguous track in the plurality of storage devices: (Arulambalam, Abstract; FIG. 10, component "STRIPE 0"; and paragraphs 0078-0080, where a full SSU stripe may comprise writing multiple blocks of data to multiple disk drives.  As an example, "STRIPE 0" of (Bui, FIG. 10) comprises a total of 16 blocks of data (blocks 0-15) and four blocks of parity data.  Blocks 0, 4, 8, and 12, which are data blocks that are part of "STRIPE 0," are each written to storage locations on "DISK0."  This clearly illustrates that multiple write locations for writing portions of data may be part of a same storage device.  The Examiner notes that the data blocks of "STRIPE 0," although distributed across multiple disks, are logically contiguous as a single stripe (i.e., a single track).  Arulambalam therefore particularly teaches organizing the first storage device and the second storage device in a contiguous track in the plurality of storage devices).
As per claim 5, the rejection of claim 1 is incorporated, and Arulambalam further particularly teaches further comprising:
determining storage sizes for each of the storage devices of the plurality of storage devices: (Arulambalam, paragraph 0086, where a starting data storage address (DSA) is determined for transferring data among disk drives based on a starting address, a number of disks in use, and the transfer size.  Data is transferred (i.e., written) to the starting DSA, and subsequent blocks of data are written to blocks based on the transfer size to write blocks of data corresponding to the total amount of data in a storage size based on starting address, a number of disks in use, and the transfer size.  Arulambalam therefore particularly teaches determining storage sizes for each of the storage devices of the plurality of storage devices). 
As per claim 6, the rejection of claim 1 is incorporated, and Bui further particularly teaches further comprising:
determining the first storage device has a first storage size and the second storage device has a second storage size, the first storage size different from the second storage size: (Bui, Abstract; FIG. 3; column 1, line 29, to column 2, line 10; column 5, lines 28-34; column 5, line 59, to column 6, line 3; column 7, line 61, to column 8, line 11, ; and column 9, line 60, to column 10, line 19, where the system of Bui determines whether to convert a Count Key Data (CKD) address, which uses variable-length blocks to store data, into a Fixed Block Architecture (FBA), which stores data to fixed-length blocks that may have a different fixed length than the CKD blocks.  Bui therefore particularly teaches determining the first storage device has a first storage size and the second storage device has a second storage size, the first storage size different from the second storage size).
As per claim 7, the rejection of claim 1 is incorporated, and Patiejunas further substantially teaches further comprising:
extracting metadata from the first object; and storing the metadata corresponding to the first object to a storage media independent from the plurality [of] storage devices: (Patiejunas, Abstract; and column 33, line 55, to column 34, line 12, where log information (i.e., metadata about data written to storage) may be stored to data store 1210 using a mechanism (e.g., a storage device) separate from (i.e., independent from) mechanisms (e.g., storage devices) used to store user information an production data.  Patiejunas therefore substantially teaches extracting metadata from the first object; and storing the metadata corresponding to the first object to a storage media independent from the plurality of storage devices). 
As per claim 8, the rejection of claim 1 is incorporated, and Patiejunas further substantially teaches further comprising:
storing the first write location corresponding to the first portion; the second write location corresponding to the first subset of the second portion: (Patiejunas, Abstract; FIG. 1; FIG. 2; FIG. 5; column 3, lines 46-67; column 4, line 41, to column 5, line 49; column 15, lines 43-67; and column 20, line 4, to column 24, line 38, where data to be written is divided into shards (i.e., portions) for storage as erasure-encoded data portions of a given size (i.e., length).  Shards are committed from a staging area to persistent storage after being transmitted to one or more of storage nodes 246.  Using a write pointer, shards are sequentially (i.e., contiguously) written from payload data cache 228 sequentially across storage devices of storage nodes 246 of archival data storage system 206; as write operations are committed to persistent storage of storage nodes 246, the write pointer may be updated (i.e., incremented) to point to a next sequential location for writing a next portion of data from payload data cache 228.  When multiple portions of data are stored in payload data cache 228 as a result of receiving multiple write requests, each of the multiple portions of data are written sequentially (i.e., contiguously) across storage nodes 246 by transmitting a portion of the multiple portions of data to a storage location of storage nodes 246 indicated by a write pointer, and the write pointer is updated (i.e., incremented) to point to a next sequential location for storing a next portion of data of the multiple portions of data.  Patiejunas therefore substantially teaches storing the first write location corresponding to the first portion; the second write location corresponding to the first subset of the second portion); and
the third write location corresponding to the second subset of the second portion to a storage media independent from the plurality [of] storage devices: (Patiejunas, Abstract; and column 33, line 55, to column 34, line 12, where log information (i.e., metadata about data written to storage) may be stored to data store 1210 to a third write location using a mechanism (e.g., a storage device) separate from (i.e., independent from) mechanisms (e.g., storage devices) used to store user information an production data.  Patiejunas therefore substantially teaches the third write location corresponding to the second subset of the second portion to a storage media independent from the plurality [of] storage devices).
As per claim 9, the rejection of claim 1 is incorporated, and Patiejunas further substantially teaches further comprising:
writing the first portion and the second portion with disk media using shingled magnetic recording (SMR) disk drives:
As per claim 10, the rejection of claim 1 is incorporated, and Patiejunas further substantially teaches further comprising:
determining the first write location of the first storage device using a first hash calculation: (Patiejunas, column 29, line 49, to column 30, line 3, where the system of Patiejunas may erasure-encode data for storage and select a storage location associated with a hash of data to be written and a consecutive sequence number.  Patiejunas therefore substantially teaches determining the first write location of the first storage device using a first hash calculation).
As per claim 11, the rejection of claim 1 is incorporated, and Patiejunas further substantially teaches further comprising:
generating an encryption key for the first object; encrypting the first object with the encryption key; and recording the encryption key with the first write location: (Patiejunas, column 20, line 54, to column 21, line 21, where an encryption key (which may be periodically rotated) may be used to encrypt data to be stored.  The Examiner notes that an encryption key (e.g., an encryption key used to encrypt a first data object) must be generated in order to encrypt data with the encryption key.  The Examiner notes that since the encryption key may be rotated, an indication as to which encryption key was used to encrypt a data object must be stored with the data object in order to allow usage of the correct encryption key for decryption of the data object.  Patiejunas therefore substantially teaches generating an encryption key for the first object; encrypting the first object with the encryption key; and recording the encryption key with the first write location).
As per claim 12, Patiejunas substantially teaches a system to store data sequentially on a media (Patiejunas, Abstract; FIG. 1; FIG. 5; and FIG. 10), comprising:
a head server in communication with a plurality of storage devices, the head server configured to: receive a first object: (Patiejunas, Abstract; FIG. 2, reference numerals 206, 208, and 246; column 5, line 50, to column 6, line 47; column 10, lines 23-28; and column 13, line 56, to column 14, line 17, where archival data storage system 206 includes front end 208 that provides an interface between archival data storage system 206 and external entities (e.g., customer 202) for storage of data objects within archival data storage system 206.  Front end 208, which communicates data received from customer 202 to storage devices (e.g., hard disk drives) of storage nodes 246, is a head server that interacts with customer 202 to transmit storage requests via communication with storage nodes 246 to store data in storage devices of storage nodes 246.  Patiejunas therefore substantially teaches a head server in communication with a plurality of storage devices, the head server configured to: receive a first object);
divide the first object into a first portion having a first length and a second portion having a second length; transmit the first portion to a first storage device of the plurality of storage devices indicated by a first write location at the first storage device; increment a write pointer to a second write location based on the first length; increment the write pointer to a third write location of the second storage device, the first portion and the second portion stored in a contiguous order from the first storage device to the second storage device; and the first storage device configured to: write the first portion to the first write location of the first storage device: (Patiejunas, Abstract; FIG. 1; FIG. 2; FIG. 5; column 3, lines 46-67; column 4, line 41, to column 5, line 49; column 15, lines 43-67; and column 20, line 4, to column 24, line 38, where data to be written is divided into shards (i.e., portions) for storage as erasure-encoded data portions of a given size (i.e., length).  Shards are committed from a staging area to persistent storage after being transmitted to one or more of storage nodes 246.  Using a write pointer, shards are sequentially (i.e., contiguously) written from payload data cache 228 sequentially across storage devices of storage nodes 246 of archival data storage system 206; as write operations are committed to persistent storage of storage nodes 246, the write pointer may be updated (i.e., incremented) to point to a next sequential location for writing a next portion of data from payload data cache 228.  When multiple portions of data are stored in payload data cache 228 as a result of receiving multiple write requests, each of the multiple portions of data are written sequentially (i.e., contiguously) across storage nodes 246 by transmitting a portion of the multiple portions of data to a storage location of storage nodes 246 indicated by a write pointer, and the write pointer is updated (i.e., incremented) to point to a next sequential location for storing a next portion of data of the multiple portions of data.  Patiejunas therefore substantially teaches divide the first object into a first portion having a first length and a second portion having a second length; transmit the first portion to a first storage device of the plurality of storage devices indicated by a first write location at the first storage device; increment a write pointer to a second write location based on the first length; increment the write pointer to a third write location of the second storage device, the first portion and the second portion stored in a contiguous order from the first storage device to the second storage device; and the first storage device configured to: write the first portion to the first write location of the first storage device).
Patiejunas does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Arulambalam teaches aligned data storage for network attached media streaming systems.
As per claim 12, Arulambalam particularly teaches: 
and transmit a first subset of the second portion to the first storage device and a second subset of the second portion to a second storage device of the plurality of storage devices; and write the first subset of the second portion to the second write location of the first storage device; and the second storage device configured to: write the second subset of the second portion to the third write location of the second storage device: (Arulambalam, Abstract; FIG. 12; and paragraphs 0113-0119, where a Redundant Array of Inexpensive Disks (RAID) array that stripes segments of data across multiple disk drives is described in which data of a write request is received for writing to disks of the RAID array.  The data of the write request is divided into one or more Stripe Sector Units (SSUs) (i.e., one or more portions that each comprise a subset of the data of the write request) that are each written as blocks of data in parallel to the disks of the RAID array.  A first block of the blocks of data is written to a first disk of the RAID array; a second block of the blocks of data is written to a second disk of the RAID array; and so on until all blocks of the blocks of data have been written to the RAID array.  Arulambalam therefore particularly teaches and transmit a first subset of the second portion to the first storage device and a second subset of the second portion to a second storage device of the plurality of storage devices; and write the first subset of the second portion to the second write location of the first storage device; and the second storage device configured to: write the second subset of the second portion to the third write location of the second storage device);
the second write location of the first storage device: (Arulambalam, Abstract; FIG. 10, component "STRIPE 0"; and paragraphs 0078-0080, where a full SSU stripe may comprise writing multiple blocks of data to multiple disk drives.  As an example, "STRIPE 0" of (Bui, FIG. 10) comprises a total of 16 blocks of data (blocks 0-15) and four blocks of parity data.  Blocks 0, 4, 8, and 12, which are data blocks that are part of "STRIPE 0," are each written to storage locations on "DISK0."  This clearly illustrates that multiple write locations for writing portions of data may be part of a same storage device.  Arulambalam therefore particularly teaches the second write location of the first storage device).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Arulambalam and Patiejunas before them before the instant application was effectively filed, to modify the system of Patiejunas to include the principles of Arulambalam of writing data in parallel to a RAID array without performing a read-modify-write operation.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by implementing a technique for writing data to a RAID array that stores a full SSU of data beginning at a starting Data Storage Address (DSA) that is aligned with a second SSU boundary, thus eliminating performance of a read-modify-write operation (Arulambalam, paragraphs 0009-0011).
Neither Patiejunas nor Arulambalam appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Bui teaches method and means for reducing device contention by random accessing and partial track staging of records according to a first DASD format but device mapped according to a second DASD format.
As per claim 12, Bui particularly teaches:
the first length different from the second length: (Bui, Abstract; FIG. 3; column 1, line 29, to column 2, line 10; column 5, lines 28-34; column 5, line 59, to column 6, line 3; column 7, line 61, to column 8, line 11, ; and column 9, line 60, to column 10, line 19, where the system of Bui determines whether to convert a Count Key Data (CKD) address, which uses variable-length blocks to store data, into a Fixed Block Architecture (FBA), which stores data to fixed-length blocks that may have a different fixed length than the CKD blocks.  Bui therefore particularly teaches the first length different from the second length).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Bui, Arulambalam, and Patiejunas before them before the instant application was effectively filed, to modify the combination of Arulambalam with Patiejunas to include the principles of Bui of conversion between blocks of storage of different sizes.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and flexibility by implementing a technique for storing information to one or more RAID arrays storing information according to an FBA convention but emulating one or more CKD-formatted disk drives in which the technique is operable even when the RAID array is operating in a fault-degraded mode (Bui, column 5, lines 41-49). 
As per claim 13, the rejection of claim 12 is incorporated, and Patiejunas further substantially teaches wherein the head server is further configured to:
determine a first subset length of the first subset of the second portion and a second subset length of the second subset of the second portion; and increment the write pointer to the third write location based on the first subset length of the first subset of the second portion: (Patiejunas, Abstract; FIG. 1; FIG. 2; FIG. 5; column 3, lines 46-67; column 4, line 41, to column 5, line 49; column 15, lines 43-67; and column 20, line 4, to column 24, line 38, where data to be written is divided into shards (i.e., portions) for storage as erasure-encoded data portions of a given size (i.e., length).  Shards are committed from a staging area to persistent storage after being transmitted to one or more of storage nodes 246.  Using a write pointer, shards are sequentially (i.e., contiguously) written from payload data cache 228 sequentially across storage devices of storage nodes 246 of archival data storage system 206; as write operations are committed to persistent storage of storage nodes 246, the write pointer may be updated (i.e., incremented) to point to a next sequential location for writing a next portion of data from payload data cache 228.  When multiple portions of data are stored in payload data cache 228 as a result of receiving multiple write requests, each of the multiple portions of data are written sequentially (i.e., contiguously) across storage nodes 246 by transmitting a portion of the multiple portions of data to a storage location of storage nodes 246 indicated by a write pointer, and the write pointer is updated (i.e., incremented) to point to a next sequential location for storing a next portion of data of the multiple portions of data.  Patiejunas therefore substantially teaches determine a first subset length of the first subset of the second portion and a second subset length of the second subset of the second portion; and increment the write pointer to the third write location based on the first subset length of the first subset of the second portion). 
As per claim 14, the rejection of claim 12 is incorporated, and Patiejunas further substantially teaches wherein the head server is further configured to:
assign write locations to each of the storage devices of the plurality of storage devices in a contiguous order: (Patiejunas, column2, lines 40-65, where data is written to storage in a sequential (i.e., contiguous) fashion across what may be a plurality of storage devices.  Patiejunas therefore substantially teaches assign write locations to each of the storage devices of the plurality of storage devices in a contiguous order). 
As per claim 15, the rejection of claim 12 is incorporated, and Arulambalam further particularly teaches wherein the head server is further configured to:
organize the first storage device and the second storage device in a contiguous track in the plurality of storage devices: (Arulambalam, Abstract; FIG. 10, component "STRIPE 0"; and paragraphs 0078-0080, where a full SSU stripe may comprise writing multiple blocks of data to multiple disk drives.  As an example, "STRIPE 0" of (Bui, FIG. 10) comprises a total of 16 blocks of data (blocks 0-15) and four blocks of parity data.  Blocks 0, 4, 8, and 12, which are data blocks that are part of "STRIPE 0," are each written to storage locations on "DISK0."  This clearly illustrates that multiple write locations for writing portions of data may be part of a same storage device.  The Examiner notes that the data blocks of "STRIPE 0," although distributed across multiple disks, are logically contiguous as a single stripe (i.e., a single track).  Arulambalam therefore particularly teaches organize the first storage device and the second storage device in a contiguous track in the plurality of storage devices). 
As per claim 16, the rejection of claim 12 is incorporated, and Arulambalam further particularly teaches wherein the head server is further configured to:
determine storage sizes for each of the storage devices of the plurality of storage devices: (Arulambalam, paragraph 0086, where a starting data storage address (DSA) is determined for transferring data among disk drives based on a starting address, a number of disks in use, and the transfer size.  Data is transferred (i.e., written) to the starting DSA, and subsequent blocks of data are written to blocks based on the transfer size to write blocks of data corresponding to the total amount of data in a storage size based on starting address, a number of disks in use, and the transfer size.  Arulambalam therefore particularly teaches determine storage sizes for each of the storage devices of the plurality of storage devices). 
As per claim 17, the rejection of claim 12 is incorporated, and Bui further particularly teaches wherein the head server is further configured to:
determine the first storage device has a first storage size and the second storage device has a second storage size, the first storage size different from the second storage size: (Bui, Abstract; FIG. 3; column 1, line 29, to column 2, line 10; column 5, lines 28-34; column 5, line 59, to column 6, line 3; column 7, line 61, to column 8, line 11, ; and column 9, line 60, to column 10, line 19, where the system of Bui determines whether to convert a Count Key Data (CKD) address, which uses variable-length blocks to store data, into a Fixed Block Architecture (FBA), which stores data to fixed-length blocks that may have a different fixed length than the CKD blocks.  Bui therefore particularly teaches determine the first storage device has a first storage size and the second storage device has a second storage size, the first storage size different from the second storage size). 
As per claim 18, the rejection of claim 12 is incorporated, and Patiejunas further substantially teaches wherein the head server is further configured to:
extract metadata from the first object; and store the metadata corresponding to the first object to a storage media independent from the plurality [of] storage devices: (Patiejunas, Abstract; and column 33, line 55, to column 34, line 12, where log information (i.e., metadata about data written to storage) may be stored to data store 1210 using a mechanism (e.g., a storage device) separate from (i.e., independent from) mechanisms (e.g., storage devices) used to store user information an production data.  Patiejunas therefore substantially teaches extract metadata from the first object; and store the metadata corresponding to the first object to a storage media independent from the plurality [of] storage devices). 
As per claim 19,
store the first write location corresponding to the first portion; the second write location corresponding to the first subset of the second portion: (Patiejunas, Abstract; FIG. 1; FIG. 2; FIG. 5; column 3, lines 46-67; column 4, line 41, to column 5, line 49; column 15, lines 43-67; and column 20, line 4, to column 24, line 38, where data to be written is divided into shards (i.e., portions) for storage as erasure-encoded data portions of a given size (i.e., length).  Shards are committed from a staging area to persistent storage after being transmitted to one or more of storage nodes 246.  Using a write pointer, shards are sequentially (i.e., contiguously) written from payload data cache 228 sequentially across storage devices of storage nodes 246 of archival data storage system 206; as write operations are committed to persistent storage of storage nodes 246, the write pointer may be updated (i.e., incremented) to point to a next sequential location for writing a next portion of data from payload data cache 228.  When multiple portions of data are stored in payload data cache 228 as a result of receiving multiple write requests, each of the multiple portions of data are written sequentially (i.e., contiguously) across storage nodes 246 by transmitting a portion of the multiple portions of data to a storage location of storage nodes 246 indicated by a write pointer, and the write pointer is updated (i.e., incremented) to point to a next sequential location for storing a next portion of data of the multiple portions of data.  Patiejunas therefore substantially teaches store the first write location corresponding to the first portion; the second write location corresponding to the first subset of the second portion); and
the third write location corresponding to the second subset of the second portion to a storage media independent from the plurality [of] storage devices: (Patiejunas, Abstract; and column 33, line 55, to column 34, line 12, where log information (i.e., metadata about data written to storage) may be stored to data store 1210 to a third write location using a mechanism (e.g., a storage device) separate from (i.e., independent from) mechanisms (e.g., storage devices) used to store user information an production data.  Patiejunas therefore substantially teaches the third write location corresponding to the second subset of the second portion to a storage media independent from the plurality [of] storage devices). 
As per claim 20, the rejection of claim 12 is incorporated, wherein the head server is further configured to:
generate an encryption key for the first object; encrypt the first object with the encryption  key; and record the encryption key with the first write location: (Patiejunas, column 20, line 54, to column 21, line 21, where an encryption key (which may be periodically rotated) may be used to encrypt data to be stored.  The Examiner notes that an encryption key (e.g., an encryption key used to encrypt a first data object) must be generated in order to encrypt data with the encryption key.  The Examiner notes that since the encryption key may be rotated, an indication as to which encryption key was used to encrypt a data object must be stored with the data object in order to allow usage of the correct encryption key for decryption of the data object.  Patiejunas therefore substantially teaches generate an encryption key for the first object; encrypt the first object with the encryption  key; and record the encryption key with the first write location). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135